Citation Nr: 0943763	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  00-03 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for depression or other 
acquired mental disorder, to include posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Law Clerk


INTRODUCTION

The Veteran served on active duty from December 1968 to 
August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa, denying service connection for an 
acquired mental disorder.  In April 1999 and May 1999, the 
Veteran submitted statements constituting a notice of 
disagreement (NOD) and subsequently perfected her appeal in 
January 2000. 

In May 2005, the Veteran presented sworn testimony during a 
video conference hearing in Des Moines, Iowa, which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the Veteran's claims 
file.

This claim was remanded by the Board in August 2005 for 
further evidentiary development, including verification of 
the Veteran's alleged stressors.

The Board notes that the Veteran filed a claim of entitlement 
to service connection for diabetes mellitus, due to herbicide 
exposure.  In its August 2005 decision, the Board referred 
this matter to the RO for further action.  However, it 
appears from the record that the RO has not yet adjudicated 
this claim.  Thus, this claim is again REFERRED to the RO for 
further action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on her part.




REMAND

The Board is cognizant of the fact that the Veteran's case 
has been in adjudicative status since 2000, and that it has 
been remanded in the past.  Consequently, the Board wishes to 
assure the Veteran that it would not be remanding this case 
again unless it was essential for a full and fair 
adjudication of her claim.

The Veteran alleges that she currently suffers from PTSD as a 
result of stressors she experienced in service.  She provided 
a list of approximately 20 alleged stressors.  Review of the 
Veteran's claims file indicates that, pursuant to the August 
2005 Board remand, the RO was directed to attempt to verify 
certain alleged stressors.

In the August 2005 Board remand, the AMC was specifically 
ordered to create summaries of the dates of the Veteran's 
alleged stressors and of the dates of the Veteran's service 
on the USS ORISKANY and the USS CONSTELLATION to provide to the 
United States Army Armed Services Center for Unit Records 
Research (CURR) (currently the United States Army and Joint 
Services Records Research Center) or other agencies when 
attempting to obtain ship histories.  These summaries 
included the following alleged stressors and dates: (1) the 
Veteran assisted with burials at sea aboard the USS ORISKANY 
from March 1971 to June 1971 and from June 1971 to 
September 1971; (2) the Veteran assisted with burials at sea 
aboard the USS CONSTELLATION from December 1971 to March 1972; 
(3) a live bomb was removed from the deck of the USS 
CONSTELLATION after falling off of an A-7B crusader between 
December 1971 and March 1972; and (4) planes with live bombs 
crashed into the deck of the USS ORISKANY between January 1971 
and April 1971.  Although the RO appears to have provided the 
summaries to CURR, there is no indication that it provided 
the summaries to any other agency.  Specifically, in June 
2009, the National Archives and Records Administration 
indicated that the deck logs requested - 1971 and 1972 deck 
logs for both the USS ORISKANY and the USS CONSTELLATION - were 
too voluminous to copy or search.  The June 2009 letter also 
indicated that AMC had not provided specific dates for the 
alleged stressors or for service on each ship.  There is no 
indication in the record that AMC provided the above-
mentioned date summaries to the National Archives and Records 
Administration.  Thus, it is clear that AMC did not fully 
comply with the aforementioned remand directives.  The Board 
is obligated by law to ensure that the RO complies with its 
directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  As such, this claim must be remanded to 
attempt to obtain deck logs from the identified time periods 
from the National Archives and Records Administration, as set 
forth by the Board in August 2005.

Accordingly, the case is REMANDED for the following actions:

1.  Request deck logs for the USS 
ORISKANY and the USS CONSTELLATION for the 
time periods previously identified by 
AMC.  The National Archives and Records 
Administration must be informed of the 
specific dates of each alleged stressor 
and of the Veteran's service on each 
ship.

2.  AMC should document in the claims 
file all actions taken to obtain this 
evidence and provide appropriate notice 
to the Veteran and her representative 
concerning any records or other 
documentation that cannot be obtained.

3.  If, and only if, any claimed in-
service stressor is verified, the Veteran 
must be scheduled for a VA psychiatric 
examination.  The examiner must review 
pertinent documents in the Veteran's 
claims file in conjunction with the 
examination.  This must be noted in the 
examination report.

The examiner should be expressly informed 
of any verified stressor(s).  The 
examiner should also be informed that 
only the specifically verified in-service 
stressor(s) may be considered for the 
purpose of determining whether exposure 
to such in-service event(s) has resulted 
in PTSD, depression, or any other 
acquired mental disorder.  If a diagnosis 
of PTSD, depression, or any other 
acquired mental disorder is made by the 
examiner, he or she should expressly 
indicate whether it is at least as likely 
as not that such a disability is due to 
the verified stressor(s) or otherwise 
related to military service.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim of 
entitlement to service connection for 
depression or other acquired mental 
disorder, to include PTSD, should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran 
and her representative.  After they 
have had an adequate opportunity to 
respond, this issue should be returned 
to the Board for further appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2009).

